303 N.Y. 973 (1952)
In the Matter of the Claim of Evelyn D. Kehoe, Respondent,
v.
London Guarantee & Accident Insurance Co., et al., Appellants. Workmen's Compensation Board, Respondent.
Court of Appeals of the State of New York.
Argued March 13, 1952.
Decided April 17, 1952
Neile F. Towner and Julian B. Erway for appellants.
Nathaniel L. Goldstein, Attorney-General (Daniel Polansky, Wendell P. Brown and Roy Wiedersum of counsel), for Workmen's Compensation Board, respondent.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, DYE, FULD and FROESSEL, JJ.
Order affirmed, with costs; no opinion.